Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDs received 4/9/2020 contains four “Other Documents” of which two of the documents are not considered since no copies of the cited documents were submitted.

Response to Amendment
Claims 1-19 are currently pending.
Claims 1, 10 and 18 are independent claims.
Claims 1, 11-17 and 19 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Although the claims 9 and 12 are indefinite, for the purpose of the examination they are interpreted to mean that, if there is an air data sensor failure, then air data estimated by sensors other than air data sensors can be used to operate the aircraft.
Claims 5 and 6 are indefinite because they include abbreviations or terms not explicitly defined in the claims, e.g. W, GS, H, Gamma, Theta, Nx, Ny, Nz, and TAT, H-Stab, Elev, CG, Ice, Phi, Q, P and R. Although the specification includes these abbreviations in the specification, [0057]-[0077], the terms are not explicitly defined to be limited to only this usage.   As such only the clearly defined terms are considered in the prior art rejection, e.g. thrust and delta temperature.
Claim 5 is confusing in that it is not known whether the claim intends to all of the members of the group or any combination of elements in the group.  The term “consisting essentially of” is understood to mean that the prior art is limited to only members of the list.  However the recitation of “the sensed parameters include the group” imply that all members of the group need to be included.  In [0058] of the instant application the applicant states that “mandatory does not mean strictly necessary”.  Thus it appears that the intent of the claim is:

For the purpose of the examination the claim is considered as being in the amended form above.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer, Jr. et al., US 5,901,272 (hereinafter Schaefer).
Claim 1 (Currently Amended):
method of generating estimated air data comprising:
on board an aircraft, using sensors to sense parameters other than air data based on air flow pressure measurement (Schaefer teaches that a neural network is used to determine air speed using only fixed system parameters, col 1 lines 13-20, and that these parameters are not air data based on flow pressure measurements, col 3 lines 47-53); and
with at least one processor (FIG. 1 the calculating means 22), operating a trained neural network on board the aircraft to estimate air data in response to said sensed parameters other than air data based on air flow pressure measurements (operating the trained network, col 3 lines 5-7, providing an air speed col 1 lines 13-20, col 3 lines 15-17).
Claim 2 (Original):
Schaefer teaches the method of claim 1 further including training the neural network on sensor data other than air data.  Schaefer teaches using the non-air data, col 3 lines 47-53, to train the network col 3 lines 5-7.
Claim 4 (Original):
Schaefer teaches the method of claim 1 further including preprocessing the sensed parameters before applying them as inputs to the neural network.  Schaefer teaches FIG. 1, the calculation means 22 which calculates the input parameters based on the initial parameters and the variable state parameters, col 5 lines 35-37.
Claim 5 (Original):
Schaefer teaches the method of claim 1 wherein the sensed parameters include the group consisting essentially of W, GS, H, Gamma, Thrust, Theta, Nx, Ny, Nz, and Delta Temperature or TAT.  In light of the 112 indefinite rejection above, Schaefer teaches the use of various parameters independent of air data based on flow pressure measurements, col 3 lines 47-53.
Claim 6 (Original):
Schaefer teaches the method of claim 1 wherein the sensed parameters include some or all of H-Stab, Elev, CG, Ice, Phi, TAT, Q, P and R.  In light of the 112 indefinite rejection above, Schaefer teaches the use of various parameters independent of air data based on flow pressure measurements, col 3 lines 47-53.
Claim 8 (Original):
Schaefer teaches the method of claim 1 wherein the sensed parameters are independent of air flow pressure measurements.  Schaefer teaches the use of various parameters independent of air data based on flow pressure measurements, col 3 lines 47-53.
Claim 9 (Original):
Schaefer teaches the method of claim 1 further including detecting failure of air data and in response to detected failure, using an air data - dependent value captured before the failure and holding the said value or updating it with sensor parameters other than air data, and inputting the updated value to the neural network.
Schaefer teaches that the air data at low airspeeds, leads to errors, and that the neural network system using sensors independent of air data to estimate the air data can be used, (col 1 lines 13-20, col 3 lines 1-20).


Claim 10 (Original):
Schaefer teaches a system for generating estimated air data comprising:
at least one sensor on board an aircraft, the sensor being configured to sense a parameter other than air data (Schaefer teaches that a neural network is used to determine air speed using only fixed system parameters, col 1 lines 13-20, and that these parameters are not air data based on flow pressure measurements, col 3 lines 47-53); and
at least one processor on board the aircraft (FIG. 1 the calculating means 22), the processor being operatively coupled to receive the sensed parameter, the processor operating a trained neural network to estimate air data in response to said sensed parameter (operating the trained network, col 3 lines 5-7, providing an air speed col 1 lines 13-20, col 3 lines 15-17).
Claim 12 (Currently Amended):
Schaefer teaches the system of claim 10 wherein the processor is configured to detect failure of air data, and to use the sensed parameter other than air data to update an air data dependent value captured before the air data failure.
Schaefer teaches that the air data at low airspeeds, leads to errors, and that the neural network system using sensors independent of air data to estimate the air data can be used, (col 1 lines 13-20, col 3 lines 1-20).
Claim 13 (Currently Amended):
Schaefer teaches the system of claim 10 wherein the estimated air data comprises airspeed (abstract).
Claim 14 (Currently Amended):
Schaefer teaches the system of claim 10 wherein the estimated air data comprises Mach number.  Schaefer teaches measuring airspeed (Abstract).  Mach number is a well-known unit of airspeed and is anticipated as such.
Claim 16 (Currently Amended):
Schaefer teaches the system of claim 10 wherein the estimated air data
comprises angle of sideslip (col 3 lines 33-38).
Claim 17 (Currently Amended):
Schaefer teaches the system of claim 10 wherein the estimated air data
comprises airspeed (abstract).  Schaefer also teaches that air speed can be measured using a pitot-static probe which measures air pressure (col 2 line 14).  The examiner takes official notice that the ability to determine air speed from the pressure measured by a pitot tube makes it obvious to in turn predict pressure using airspeed from the pitot tables.
Claim 18 (Original):
Schaefer teaches a method of training a neural network comprising:
inputting to a neural network training data comprising model data and/or flight test data, the training data including at least some parameters that are independent of air data; and
training the neural network so it can estimate air data based solely on the parameters that are independent of air data in the event that air data failure occurs.

Claim 19 (Original):
Schaefer teaches the method of claim 18 wherein the neural network is trained to estimate aircraft air data independent of any signals from air data sensors whose values are based on airflow pressure measurements.   The input parameters taught by Schaefer are independent of airflow pressure measurements (col 3 lines 47-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, and further in view of Flynn et al., US 2004/0193386 (hereinafter Flynn).  
Claim 3 (Original):
Schaefer teaches the method of claim 1 where air data is estimated.
However Schaefer is silent concerning further including filtering the air data estimated by the neural network by a Low-pass, Kalman or Complementary filter.
Flynn teaches a system that estimates flight data using a neural network where the estimated flight data is then filtered to produce final estimates (Abstract, [0003]).  Flynn teaches that part of the proper use of a neural network may include the use of a Kalman filter ([0157]) where the outputs of the neural network can be used as inputs to a Kalman filter to produce a final estimate of the predicted flight data ([0171]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply a Kalman filter to the output of the neural network of Schaefer with the expected benefit of improving the overall estimate.
This method for improving neural network flight data estimates using a Kalman filter was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Flynn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer and Flynn to obtain the invention:
further including filtering the air data estimated by the neural network by a Low-pass, Kalman or Complementary filter.
Claim 7 (Original) and Claim 11 (Currently Amended) are rejected similarly.

Claims 15 rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, and further in view of Flynn, and also Hongerholt et al., US 2007/0150122 (hereinafter Hongerholt).  
Claim 15 (Currently Amended):
The combined art of Schaefer and Flynn in claim 11 teach the system of claim 11.
However Schaefer and Flynn are silent concerning the teaching “wherein the estimated air data comprises angle of attack”.
Hongerholt teaches a method and system similar to Schaefer wherein the other than air data is used to predict global air data (Examples of these global air data parameters for the air vehicle include angle of attack (AOA), angle of sideslip (AOS), Mach number, etc.) using a neural network [0002]. “For example, other inputs to a neural network or other artificial intelligence algorithm include measured values indicative of control surface positions, control surface loading, hydraulic pressures or other forces, vehicle mass at take-off, vehicle mass balance, remaining fuel mass, engine thrust or thrust settings, global position system (GPS)/satellite information (altitude, speed, position), altitude or pressure-altitude from an on-board or remote source, air temperature from an on-board or remote source, vehicle acceleration from the inertial system or independent accelerometers, vehicle attitude from the inertial system or independent accelerometers, landing gear position (deployed or not), etc.”  

This method for improving the art of Schaefer by adding the ability to predict angle of attack was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Hongerholt.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, Flynn and Hongerholt to obtain the invention:
wherein the estimated air data comprises angle of attack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857